Citation Nr: 1031998	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from January 
1953 to October 1955.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  Jurisdiction over the claims folder 
is currently held by the RO in Reno, Nevada.  In March 2009 a 
Travel Board hearing was held before a Veterans Law Judge at the 
RO.  A transcript of the hearing is associated with the claims 
file.  In November 2009 the Board remanded this case for further 
development.

The Veteran had also perfected an appeal as to the issue of 
service connection for a left elbow disorder (which was addressed 
in the November 2009 remand).  A March 2010 rating decision 
granted service connection for degenerative joint disease of the 
left elbow.  As that decision represents a full grant of the 
benefit sought with regard to that issue, it will not be 
addressed further in this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Law Judge who conducted the March 2009 hearing has 
since left the Board.  The appellant was offered the opportunity 
to testify at another hearing with a Veterans Law Judge who will 
decide his appeal, which he accepted.  An August 2010 statement 
from the Veteran's representative indicates that the Veteran 
desires a Board Videoconference hearing from the Reno, Nevada RO.

In order to afford the Veteran due process, the case must be 
remanded to the RO for the requested hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Schedule the Veteran for a hearing before a 
Veterans Law Judge using Videoconferencing 
techniques with the RO in Reno, Nevada, in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

